Exhibit 10.123

[Mikart, Inc. Letterhead]

October 27, 2006

TEAMM Pharmaceuticals, Inc.

3000 Aerial Center Parkway

Suite 110

Morrisville, North Carolina 27560

 

Attn:     Martin G. Baum,

       President and Chief Executive Officer

 

  Re: Manufacturing and Supply Agreement, dated as of

       June 6, 2003 (the “Agreement”), between Mikart, Inc.

       (“Mikart”) and TEAMM Pharmaceuticals, Inc. (“TEAMM”)

Dear Martin:

By executing this letter below, Mikart and TEAMM hereby terminate the Agreement
effective as of the date hereof. Notwithstanding anything in the Agreement to
the contrary, neither party shall have any further obligation thereunder to the
other, except with respect to Sections 2.3, 3.2, 3.3(f), 8.1, 10.1 and 13.10
thereof (all of which shall survive the termination of the Agreement).

Please indicate your agreement with the foregoing terms by executing this letter
in the space provided below.

 

Very truly yours, MIKART, INC. By:  

/s/  Miguel I. Arteche

  Miguel I. Arteche, Chairman and   Chief Executive Officer

Agreed:

 

TEAMM PHARMACEUTICALS, INC. By:  

/s/  Nicholas J. Leb

  Nicholas J. Leb   Vice President, Finance